The order of the Appellate Division directed the issuance of a peremptory writ of mandamus compelling the county treasurer of Clinton county to turn over to the town of Plattsburgh all of the liquor tax moneys received by him for the granting of liquor tax certificates in the town of Plattsburgh.
In 1896 the legislature saw fit to make a radical change in the excise laws of the state. This was accomplished by the enactment of chapter 112 of the laws of that year, known as the Liquor Tax Law, by which it is provided that "One-third *Page 243 
of the revenues resulting from taxes, fines and penalties under the provisions of this act, less the amount allowed for collecting the same, shall be paid by the county treasurer, and by the several special deputy commissioners within ten days from the receipt thereof, to the treasurer of the state of New York, to the credit of the general fund, as a part of the general tax revenue of the state, and shall be appropriated to the payment of the current general expenses of the state, and the remaining two-thirds thereof, less the amount allowed for collecting the same, shall belong to the town or city in which the traffic was carried on from which the revenues were received," etc. (Section 13.) By section 44 of the act the provisions of any special or local law, grant or charter in conflict with the act were repealed and annulled. (People ex rel. Einsfeld v. Murray,149 N.Y. 376.)
Prior to the adoption of the Liquor Tax Law there existed local statutes providing that the excise money collected in the town of Plattsburgh should be turned over to the treasurer of the poor fund of the town to be used for the relief of the poor, as provided in the act. After the adoption of the Liquor Tax Law the legislature enacted chapter 125 of the Laws of 1898, which is entitled "An act to amend section three of chapter 471 of the Laws of 1894, entitled `An act to amend chapter 435 of the Laws of 1879, entitled an act in relation to the raising of funds for the relief of the poor of the town of Plattsburgh, in the county of Clinton.'" So much of section three, as amended, as is material to the question under consideration, provides as follows: "All excise money arising from licenses granted in the town of Plattsburgh shall be deposited with the treasurer of the poor fund of said town by the county treasurer of said county within ten days after the receipt by him of the same."
It is contended that the provisions of this act require the county treasurer to pay over to the treasurer of the poor fund of the town of Plattsburgh all of the moneys arising from licenses granted in the town belonging to it, as well as the moneys belonging to the state. If this contention is sustained *Page 244 
then the provisions of the act must be deemed to have amended the Liquor Tax Law, and to have appropriated from the treasury of the state the moneys belonging to it collected under the provisions of that act for the benefit of the general fund of the state. By referring to the title of the act it will be observed that it is a local statute for the benefit of the poor of the town of Plattsburgh. None of its provisions refer to or mention the Liquor Tax Law, or in terms purport to amend it, or to appropriate any of the money belonging to the state. In interpreting the meaning of statutes the rule is to give effect to the legislative intent. Such intent, we think, is clearly manifest in the enactment in question. In the absence of any provision appropriating the money belonging to the state, the provisions of the act being local, must be deemed to apply and have reference to "all of the excise money arising from licenses granted in the town of Plattsburgh," belonging to the town, and not to that which belongs to the state.
This construction of the local act leaves it in harmony with the provisions of the general act and sustains the general policy of the state, as disclosed through the Liquor Tax Law.
The order of the Appellate Division should be reversed and that of the Special Term affirmed, with costs.
PARKER, Ch. J., O'BRIEN, BARTLETT, MARTIN and VANN, JJ., concur; LANDON, J., not sitting.
Order reversed, etc.